Exhibit 10.4



Williams Industrial Services Group, LLC

Graphic [wlms-20200930ex104e42466001.jpg]

a Williams Industrial Services Group, Inc. Company





November 14, 2019







Kelly Powers





Dear Kelly,



On behalf of Williams Industrial Services Group, LLC. (“Company”), this letter
is to confirm your position of President - Power. You will report directly to
Tracy Pagliara.



The details of our employment offer are outlined below:



Effective Date:

August 14, 2019

Location:

Corporate Headquarters – Tucker, Georgia

Compensation:

$307,500.00 annually.

Short Term Incentive:

Your “target” STI opportunity shall be 70% of your Annual Base Salary and will
not be pro-rated for 2019.

Status:

Your employment will be in accordance with the Policies and Procedures of the
company.

Additional Terms:

All additional terms of employment remain the same.



Please be advised that neither this letter nor any other oral or written
representations may be considered a contract for any specific period of time.



Should you have any questions regarding your employment with Williams Industrial
Services Group, please do not hesitate to contact me.



Sincerely,



/s/ Holli Morgan







Holli Morgan



Manager, Human Resources



Williams Industrial Services Group, LLC















100 Crescent Centre Parkway • Suite 1240 • Tucker, Georgia 30084

--------------------------------------------------------------------------------

Williams Industrial Services Group, LLC

Graphic [wlms-20200930ex104e42466001.jpg]

a Williams Industrial Services Group, Inc. Company





I accept the employment offer as set forth above and I affirm the following:



I am not subject to a non-competition agreement that would preclude engagement
with the Company; and



I am not party to any confidentiality, proprietary information, non-solicitation
or similar agreements or obligations with any third party that may conflict with
engagement with the Company.



I acknowledge and agree that in the course of employment with Employer, that I
will have access to confidential and proprietary information of Employer and its
affiliates, and I agree to keep such information confidential at all times,
during and after employment with Employer, except as may be required by law.



/s/ Kelly Powers

    

11/14/2019

Employee Signature



Date



100 Crescent Centre Parkway • Suite 1240 • Tucker, Georgia 30084

--------------------------------------------------------------------------------